Citation Nr: 0938867	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for chronic atypical 
migraine cephalgia, claimed as headaches, as secondary to a 
bilateral eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1983 to May 1987, 
March 1988 to September 1992, and from April 1996 to 
September 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran is not currently suffering from a bilateral 
eye disorder.

2.  The Veteran's headaches are not caused by a service-
connected disability, and they have not been linked by 
medical evidence to his active duty service.  


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The Veteran's headaches are neither proximately due to or 
the result of a service-connected disability, nor were they 
incurred in or aggravated by his active duty service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  Further, service connection may be 
granted for a disability shown to be secondary to an already 
service-connected disorder.  See 38 C.F.R. § 3.310 (providing 
that "a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected").  

Also, the Board recognizes that it appears that some of the 
service treatment records from the Veteran's three periods of 
active duty service are missing.  The Board notes that in 
cases where service treatment records are missing, there is a 
heightened obligation to assist the appellant in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).



I.  Service Connection for Bilateral Eye Disorder

The Veteran claims that he currently suffers from a bilateral 
eye disorder related to his active service.  The Veteran's 
claim must be denied, however, as there is no evidence that 
the Veteran currently suffers from an eye disorder.

First, the Board acknowledges that the Veteran suffered an 
eye injury in service.  The Veteran was involved in an 
altercation in September 1983 while stationed in Germany.  
The Veteran was punched in the left eye and was poked in the 
right eye with a finger.  He sought treatment at a military 
emergency center, and he was diagnosed at the time with a 
corneal scratch.  While the Veteran's service treatment 
records are incomplete, there is no record of him receiving 
further treatment for an eye condition while in service.

Despite this in-service occurrence, there is no evidence that 
the Veteran currently suffers from a bilateral eye disorder.  
The Veteran was afforded a VA eye examination in September 
2005.  The examiner reviewed the Veteran's history, and she 
noted that the Veteran had received treatment in September 
1983 for his in-service altercation.  She further noted the 
Veteran's complaints of blurry vision and discomfort in some 
light.  The eye examination showed the Veteran's best 
corrected visual acuity of 20/20 bilaterally.  The examiner 
detected no visual field defect, nor did she find a chronic 
eye disability or disease.  While she noted the Veteran's 
complaints of headaches, she found these to be unrelated to 
any ocular disorder.

The Veteran did not submit any information from other medical 
providers regarding whether he currently has a bilateral eye 
disorder.  The Board notes the Veteran's complaints of blurry 
vision and sensitivity to light, but although the Veteran is 
found to be competent to testify as to the symptoms he 
experiences, his complaints are outweighed by the objective 
findings of the eye examination.  

It is axiomatic that "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the medical 
evidence in the case does not indicate that the Veteran 
currently suffers from a bilateral eye disorder, the Board 
concludes that he is not entitled to service connection for 
this issue.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

II.  Service Connection for Headaches Claimed as
Secondary to a Bilateral Eye Disorder

The Veteran claims to suffer from headaches secondary to an 
eye disorder.  This claim must also be denied, as his 
headaches are neither proximately due to a service-connected 
disability, nor are they directly related to his active duty 
service.

The Veteran underwent a VA neurological disorders examination 
in September 2005.  The examiner reviewed the Veteran's 
medical history, noting again that his eyes were injured in 
an altercation in September 1983.  Though the Veteran stated 
that he had headaches at the time of his injury, his service 
treatment records do not reflect complaints of or treatment 
for headaches at that time.  The Veteran further stated that, 
over the last 20 years, he suffers from headaches every one 
to three days lasting from 3 to 12 hours, but he has had no 
treatment for this condition.  
The examiner determined that the Veteran suffers from chronic 
atypical migraine cephalgia.  

The Board finds that, despite this current diagnosis, the 
Veteran's headaches are not related to a service-connected 
disability.  The only condition for which the Veteran has 
been service-connected is a scar on his upper left lip, and 
his headaches are not related to this condition.  Though the 
Veteran sought service connection for an eye disorder, this 
claim has been denied.  

Having determined that a grant of secondary service 
connection is not appropriate, the Board must still determine 
whether the Veteran is entitled to direct service connection 
for his claimed headaches.  

Here, there is no indication of a nexus between the Veteran's 
headaches and his active duty service.  His neurological 
examiner stated that she could not make a connection between 
the Veteran's in-service eye injury and the headaches he 
currently suffers.  The VA eye examiner stated that his 
headaches are unrelated to any ocular disorder from which he 
may suffer.  

The Veteran has stated that he believes his headaches are 
related to his eye disorder.  It is unclear, however, whether 
the eye disorder that the Veteran references is his in-
service incident in September 1983.  This is ultimately 
immaterial.  While the Board finds that the Veteran is 
competent to testify as to the nature of his headaches, he is 
not a medical expert.  Even if he were attempting to connect 
the headaches he currently suffers to his in-service eye 
injury, he is not competent to offer his own opinion as to 
the etiology of his headaches.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence in the 
Veteran's claims file also serves to refute his claims of 
causation and connection.  

The Board thus finds that the Veteran's headaches are not 
caused by a service-connected disability, nor are they 
directly related to his active duty service.  Accordingly, 
the Board concludes that the Veteran's headaches are neither 
proximately due to or the result of a service-connected 
disability, nor were they incurred in or aggravated by his 
active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.310.

III.  Duty to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform 
claimants of all five elements of a service connection claim, 
including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Though the Veteran in this case did 
not receive such notice regarding ratings and effective 
dates, his claim is being denied, so there can be no 
possibility of any prejudice to him.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran did not identify any VA or private medical 
records for VA to obtain.  While the RO obtained the 
Veteran's service treatment records and associated them with 
the claims file, it appears that the records are incomplete.  
Here, though the Veteran's service treatment records are 
incomplete, his claim is being denied for reasons separate 
from anything that could be contained in these missing 
records.  The Veteran's bilateral eye disorder claim is being 
denied because he has no current disability, and his 
headaches claim is being denied because it is not secondary 
to a service-connected disability and because there is no 
nexus between his headaches and his active duty service.  
Accordingly, any failure to associate the Veteran's complete 
service treatment records with his file is non-prejudicial.  

The Veteran was afforded VA eye and neurological 
examinations.  In his February 2006 Notice of Disagreement, 
the Veteran pointed out that the rating decision was based on 
a VA eye examination whose facts did not match his.  The 
Veteran submitted the examination report cited by the RO, and 
highlighted the information that was wrong.  It appears that 
the Veteran's contentions are correct, as the objective 
history of the Veteran's service and injuries and the facts 
of the examination associated with the claims file prior to 
the rating decision are clearly different.  

This error, however, has ultimately not harmed the Veteran.  
The Veteran was afforded a VA eye examination, and the 
correct results of that examination were associated with the 
claims file.  This was done prior to the September 2006 
Statement of the Case, and the Decision Review Officer who 
wrote the Statement of the Case relied on this correct 
examination in his de novo review of the evidence.
 
In his October 2006 substantive appeal, the Veteran 
maintained that the RO relied on the wrong VA eye exam when 
rating his claim, and that the Statement of the Case did not 
address this issue.  Again, the Veteran is correct regarding 
the RO's use of the wrong examination in the October 2005 
rating decision.  While the Statement of the Case did not 
address this issue, it did use the correct examination.  As 
the Veteran's case was readjudicated following the initial 
error, the Board finds this error to be non-prejudicial.  

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for headaches claimed as secondary to a 
bilateral eye disorder is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


